                      IN THE UNITED STATES DISTRICT COURT
                     FOR THE EASTERN DISTRICT OF VIRGINIA
                                          Richmond Division                                ILXTl
CHRISTINA LAGROU,                                )                                          OCT - 9 2018

                       Plaintiff,                                                      CLERK, U.S. DISTRICT COURT
                                                                                      ___JR!gjMONDj/A
                                                 )
                                                 )     CaseNo.3:18cv283-HEH
                                                 )
 MONTEREY FINANCIAL
SERVICES,LLC,d/b/a MONTEREY
COLLECTIONS,

                       Defendant.


                                 MEMORANDUM OPINION
      (Granting Plaintiffs Motion to Withdraw Reference and Transfer Venue)

        This matter is before the Court on the Amended Motion to(1) Withdraw

 Reference ofPlaintiffs Amended Class Action Complaint from the Bankruptcy Court

and(2)Transfer Venue to the Eastern District of Washington("Motion to Withdraw

 Reference and Transfer Venue" or the "Motion"). (ECF No. 1.)' For reasons that follow,

this Court will grant Plaintiffs Motion.

                                     I.     BACKGROUND


        Health Diagnostic Laboratory, Inc.("HDL" or the "Company") based in

 Richmond, Virginia, was a provider ofspecialized laboratory services to physicians and

other health care providers throughout the United States. In October 2014, Christina

Lagrou ("Plaintiff), a resident of Washington state, received laboratory services from

'The Court recognizes that ECF No. 1 is the Bankruptcy Court's "Transmittai of Withdrawal of
Reference to the U.S. District Court." Plaintiffs actual Motion to Withdraw Reference and Transfer
Venue can be found in the Defendant's Supplemental Designation of the Record at pages 3 and 4. (Def.
Supp. Designation of R. 3-4.) However, for the sake internal consistency, the Court will consider ECF
No. 1 as containing the motion that is before the Court.

                                                   1
just and appropriate to transfer venue to the District Court for the Eastern District

of Washi ngton. An appropriate Order will accompany this Memorandum

Opinion.


                                                        Henry E. Hudson

     Oc.+.
                                                        Senior United States District Judge
Date:     'l1 2O   II
Richmond, Virginia




                                             11
